Citation Nr: 0013518	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-42 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 







INTRODUCTION

The veteran had active military service from January 1964 to 
May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), and liver problems, and granted nonservice-connected 
pension.  The veteran appealed the denials of service 
connection, and in September 1997 the Board denied the claim 
for a liver condition and remanded the claim for PTSD for 
additional development.  After the requested development was 
carried out, the RO again denied the veteran's PTSD claim, 
most recently in January 2000.

In November 1995, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a hearing 
officer at the Regional Office.  However, in April 1996, the 
veteran stated that he wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (1999).  Accordingly, the 
Board will proceed without further delay.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD has not been attributed to a verified 
inservice stressor and is otherwise not shown to be related 
to his period of active military service. 






CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the claims file contains VA 
hospital, examination and outpatient treatment reports, 
collectively dated between 1995 and 1996.  These reports show 
that the veteran has been diagnosed with acquired psychiatric 
disorders that include PTSD and adjustment disorder with 
mixed features, as well as a mixed personality disorder 
(narcissistic, antisocial).  In some reports, examiners have 
linked the veteran's PTSD diagnoses to his claims of 
stressors encountered during service.  The Board finds that 
these reports are sufficient to constitute medical evidence 
of a diagnosis of PTSD, and a nexus to active duty, such that 
the veteran's claim for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

A review of the veteran's written statements, and his May 
1995 VA PTSD examination report, shows that at various times 
he has argued that he has PTSD as a result of participation 
in combat patrols, to include exposure to sniper fire, 
shooting an unarmed Vietnamese boy, witnessing the 
euthanizing of American wounded, being in a truck that hit a 
land mine, and being wounded three times.  He further argues 
that, despite his training and military occupation specialty 
of motor vehicle driver, that he never drove a truck while in 
Vietnam.  He argues that he went on patrols, and was assigned 
to a reaction force.  He stated that during Operation Utah or 
Operation Texas he was in a truck that hit a mine, killing 
the driver and another Marine.  Finally, in a letter, 
received in September 1999, he stated that he was discharged 
early due to "Vietnam problems."

The veteran's service records include his discharge (DD Form 
214) which indicates that he completed the motor vehicle 
operator course, and that his military specialty (MOS) was 
motor vehicle driver.  He was awarded the Vietnam Service 
Medal with two stars, and the Republic of Vietnam Campaign 
Medal with device.   The veteran's record of service (NAVMC 
Form 118(3)) indicates that he served with H&S (headquarters 
and service) Company, Maintenance Battalion, 3d FSR, FMF 
(Fleet Marine Force), as a motor vehicle driver, from 
November 19, 1965 to November 24, 1965, and with Hq 
(headquarters) Battery, 3d Battalion, 11th Marine Regiment, 
3d Marine Division (Reinforced) (in a July 1966 entry, this 
unit was alternatively listed as part of the 1st Marine 
Division), FMF, (hereinafter "Headquarters Battery/3/11") 
as a motor vehicle driver, from November 25, 1965 until the 
end of his tour in Vietnam in early July 1966.  The veteran's 
"Combat History" (NAVMC 118(9)-PD) lists participation in a 
number of operations.  His "administrative remarks" (NAVMC 
Form 118(11)) shows the following: Headquarters Battery/3/11 
was located in Chu Lai; as of July 1966 he was qualified to 
operate vehicles up to and including 25-tons, to include the 
M-49 tanker and M-543 wrecker; in August 1964 he receive a 
truck operator's permit; in May 1965, he was found guilty in 
a civilian court of "breaking or removing vehicle parts" 
and placed on summary probation; in November 1966, he was 
charged in federal court with larceny of government property, 
and he was sentenced to three months confinement (suspended 
for one year) and fined $200; and in May 1967 he was 
discharged for misconduct.  

As an initial matter, the Board finds that, based on a review 
of the record, various aspects of the veteran's statements 
regarding events that purportedly occurred during his Vietnam 
service are either not credible or are simply not verified by 
the other evidence of record.  In this regard, a review of 
his May 1995 VA PTSD examination report shows that although 
he claimed that he had been wounded three times, he did not 
receive a Purple Heart.  However, the service medical records 
do not contain any notations of treatment or hospitalization 
for combat wounds.  The veteran's separation examination 
report, dated in May 1967, does not show any combat wounds.  
In this regard, although the separation examination report 
shows that the veteran had a number of small facial scars, 
all but one of which were not noted in his entrance 
examination report, dated in January 1964, the veteran was 
noted to have received facial injuries, to include 
lacerations to his nose and lip, in August 1964 (prior to his 
Vietnam service), and he was treated for a laceration over 
his right eye which required stitches after he was involved 
in a fight in September 1965.  Therefore, these facial scars 
are not evidence of participation in combat.  There is no 
other service or post-service medical evidence to support his 
assertion that he was wounded in combat while in Vietnam.  In 
addition, although the veteran's service records show that he 
spent approximately nine months in Vietnam (from November 
1965 to July 1966), a review of a Veteran Information Form 
(VIF), dated in March 1995, shows that he claimed that he 
spent 13 months in Vietnam.  The VIF also shows that the 
veteran did not claim that he had been wounded.  Finally, 
although the veteran argues that he was discharged due to 
"Vietnam problems," and a "failure to adopt to military 
life," his administrative remarks indicate a history of 
misconduct prior to his Vietnam tour (a conviction for 
"breaking or removing vehicle parts"), and that he was 
discharged for misconduct after a conviction for larceny.  
Based on the foregoing, the Board's preliminary finding is 
that the veteran's statements with regard to participation in 
combat are not credible, and are inconsistent with the 
circumstances, conditions, and hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d) (1999).  

The Board further finds that the evidence does not support a 
preliminary finding that the veteran participated in combat 
with the enemy.  In a recent precedent opinion issued by VA's 
General Counsel it was held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated the determination 
of whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, the veteran's DD 214 does not show that he 
received any commendations or awards which appear to be 
awarded primarily or exclusively for circumstances relating 
to combat.  See id.  The veteran is not shown to have any 
training or experience in infantry, armor or artillery.  The 
veteran's service medical records are remarkable for an 
entry, dated in June 1965, showing that he had passed the 
ammunition driver's physical, and that he received treatment 
for a foreign object in his eye at the 1st Motor Transport 
Battalion dispensary in April 1966.
In addition, the claims file contains a letter from 
Headquarters, United States Marine Corps (HQUSMC), dated in 
November 1998 (discussed infra), which was accompanied by 
command chronologies for 3/11 from 1965 and 1966.  These 
chronologies show that detachments from Headquarters Battery 
3/11 operated in support of infantry battalions on several 
occasions.  The chronologies indicate that Headquarters 
Battery 3/11's support was in the form of assisting with 
artillery missions, with no indication that Headquarters 
Battery 3/11 participated in combat, furnished personnel for 
patrols, or that they received incoming rounds or sustained 
casualties.  In this regard, it appears that at the battalion 
level, 3/11 took about eight casualties during the veteran's 
tour, and six Purple Hearts or medals for valor were awarded 
to its members.  However, the chronologies show that 3/11 had 
between 600 and 800 men at all times, and that the batteries 
of 3/11 usually operated independently of each other.  The 
chronologies also show that, with a handful of possible 
exceptions, artillery support was provided by the "letter" 
batteries of 3/11 (i.e., Batteries G, H, I and M), as well as 
the mortar battery.  Also of note, the chronologies make no 
mention of a reaction force, let alone that such force 
participated in combat.  Finally, although the veteran's 
"Combat History" (NAVMC 118(9)-PD) lists a number of 
operations, the nature and extent of the veteran's 
participation is not described in this or other pertinent 
records.  See id.  In this regard, while the veteran may very 
well have served in a combat area (as evidenced by his 
service records) the Court has stated that serving in a 
combat zone is not the same as serving in combat.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the 
foregoing, the Board finds that the evidence in favor of a 
claim of participation in combat is of less weight than the 
evidence against the claim.  The evidence against a finding 
of participation in combat includes the veteran's service 
records, which contain specific information as to his 
training and principal duty as a motor vehicle operator for a 
headquarters battery of an artillery battalion operating out 
of the Chu Lai enclave.  There is nothing in the service 
records or the chronology to warrant a conclusion that the 
veteran participated in combat.  Based on the foregoing, the 
Board finds that the veteran did not participate in combat.  
See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In 
reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim of 
participation in combat, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  Furthermore, to 
the extent that medical examiners may have concluded that the 
veteran has PTSD due to combat, these were based on an oral 
history as provided by the veteran, and do not outweigh the 
evidence which shows that the veteran did not participate in 
combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

The Board further finds that there is no verified stressor to 
serve as a basis for granting the veteran's PTSD claim.  In 
this regard, the chronologies do not support his claimed 
stressors.  Furthermore, the Board notes that the veteran has 
not come forward with specific dates and locations of his 
stressors, nor has he come forward with the names of any men 
whom he saw killed or wounded.  See generally, MANUAL M21-1, 
Part VI, 11.38f(2) (Change 65, October 28, 1998); see also 
Wood, 1 Vet. App. at 193.  The VA has, without success, 
attempted to verify the veteran's claimed stressors and there 
is no indication that there is any additional evidence that 
could be obtained to verify the veteran's claimed stressor 
events.  Given the foregoing, the Board finds that none of 
the claimed stressors have been verified.  In reaching this 
decision, the Board has noted that the record contains 
diagnoses of PTSD linked to his service.  However, the Board 
has concluded that the veteran did not participate in combat, 
and there is no verification of the claimed stressors to 
support a PTSD diagnosis.  As such, the diagnoses contain 
unsupported conclusions which are insufficient to warrant a 
grant of service connection for PTSD.  See Moreau; Dizoglio.  
Based on the foregoing, the veteran's claim for service 
connection for PTSD fails on the basis that the veteran is 
not shown to have participated in combat; there is no 
verified stressor; and that all elements required for such a 
showing have not been met.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of t he evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

